UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1885


HAROLD BOYD,

                    Plaintiff - Appellant,

             v.

MILLER PIPELINE,

                    Defendant - Appellee,

             and

CANDICE S. WALKER, Ogletree Deakins,

                    Defendant.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00278-FDW-DSC)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Boyd, Appellant Pro Se. Homer Bernard Tisdale, III, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Boyd appeals the district court’s order granting Miller Pipeline’s

dispositive motions and dismissing for lack of subject matter jurisdiction Boyd’s

employment discrimination suit, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court.   Boyd v. Miller Pipeline, No. 3:16-cv-00278-FDW-DSC (W.D.N.C.

July 13, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2